Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that even though the damages of claimant were sustained in the navigation of the Barge canal, that fact constitutes no defense as that term is used in section 2 of chapter 632 of the Laws of 1929. That statute was intended to waive the immunity reserved in the non-waiver of immunity proviso of section 47 of the Canal Law.  We are not required to pass upon the effect of the amendment to section 47 embodied in chapter 485 of the Laws of 1930, since the judgment appealed from was made and entered before the amendment took effect. All concur. Present — Sears, P. J., Crouch, Taylor, Edgeomb and Thompson, JJ.